Order, Supreme Court, New York County (Elliott Wilk, J.), entered on February 21, 1988, which, inter alia, awarded counsel fees pendente lite to the plaintiff in the amount of $10,000, unanimously affirmed, without costs and disbursements.
We find that the award of counsel fees in this case was a proper exercise of the trial court’s discretion. On the papers submitted, sufficient proof was adduced that the plaintiff wife was constrained to borrow the $5,000 with which she retained counsel. The detailed affidavit submitted by counsel established the reasonableness of the fees incurred so far. In view of the fact that the husband has substantial assets, we see no reason to disturb the award of counsel fees which we are satisfied was necessary to enable the plaintiff to properly proceed within the meaning of Domestic Relations Law § 237. Concur—Murphy, P. J., Kupferman, Sullivan, Carro and Rosenberger, JJ.